                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00299-FDW

RICHARD ALLEN TOWERY, JR.,          )
                                    )
     Petitioner,                    )
                                    )
vs.                                 )                                ORDER
                                    )
ERIC A. HOOKS, et al.,              )
                                    )
      Respondents.                  )
____________________________________)

       THIS MATTER is before the Court upon its own motion.

       Petitioner is a prisoner of the State of North Carolina, who, on October 22, 2018, filed a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. No. 1) and Affidavit to

Proceed In Forma Pauperis (Doc. No. 2) in this Court. In this action, Petitioner is challenging

the legality of his state court judgment, which was entered in Cleveland County Superior Court

on July 8, 2015. (Pet. 3-4, Doc. No. 1.) Accordingly, the Petition is properly classified as a

petition for writ of habeas corpus under 28 U.S.C. § 2254, not § 2241. See In re Wright, 826

F.3d 774, 779 (4th Cir. 2016) (“[R]egardless of how they are styled, federal habeas petitions of

prisoners who are “in custody pursuant to the judgment of a State court” should be treated as

“applications under section 2254.”).

       Petitioner contends, however, that he has a right to challenge the legality of his custody

under either § 2241 or § 2254. (Pet. 1-2, Doc. No. 1.) That argument is foreclosed by the Fourth

Circuit Court of Appeals’ decision in In re Wright, which concluded that § 2254 limits “the

conditions under which § 2241 habeas relief may be granted to convicted state prisoners.” Id. at

780. Habeas relief pursuant to § 2241 is available to state prisoners who are not in custody

pursuant to a state court judgment – for example, those in pre-trial custody or who are awaiting
                                                     1
extradition. Id. at 782 (citations omitted). Petitioner is in custody pursuant to a state court

judgment. As such, he may launch a federal habeas attack on that judgment only by way of

petition pursuant to § 2254. Id. at 780 (“Section 2254, by its terms, . . . ‘applies to a person in

custody pursuant to the judgment of a State court who is ‘in custody in violation of the

Constitution or laws or treaties of the United States.’” (quoting Medberry v. Crosby, 351 F.3d

1049, 1059 (11th Cir. 2003) (citation and internal quotation omitted))).

       It does not appear that Petitioner has previously filed a § 2254 petition challenging his

2015 judgment. Prior to characterizing a mislabeled post-conviction action as an initial § 2254

petition, a district court must provide the prisoner notice and an opportunity to respond. See

United States v. Emmanuel, 288 F.3d 644, 649 (4th Cir. 2002), overruled in part on other

grounds by Castro v. United States, 540 U.S. 375, 383 (2003), as recognized in United States v.

Blackstock, 513 F.3d 128, 133 (4th Cir. 2008).

                                              NOTICE

       The Court hereby notifies Petitioner that it intends to characterize his habeas Petition as a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner must indicate whether

he agrees or disagrees with this characterization.

       Before making that decision, Petitioner should consider that if the Court characterizes the

Petition as one brought pursuant to §2254, it will be Petitioner’s first §2254 petition. Thereafter,

Petitioner may not file a second or successive §2254 petition attacking the same criminal

judgment, unless he first receives permission to do so from the United States Court of Appeals

for the Fourth Circuit. See 28 U.S.C. § 2244(b)(3)(A).

       Moreover, in determining whether he agrees or disagrees with this characterization,

Petitioner should consider that the law imposes a one-year statute of limitations on the right to

bring a habeas action pursuant to §2254. See 28 U.S.C. § 2244(d)(1). The statute of limitations
                                                      2
begins to run at the latest of:

        (A) the date on which the judgment became final by the conclusion of direct review
           or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State action
            in violation of the Constitution or laws of the United States is removed, if the
            applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by
            the Supreme Court, if the right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
            have been discovered through the exercise of due diligence.

Id.

                                          REQUIRED ACTION

        Petitioner should file a paper writing in this Court stating whether he agrees to have the

Petition considered pursuant to §2254. If he agrees to the characterization, Petitioner may,

concurrent with his notice to the Court, file an amended §2254 petition raising any additional

constitutional challenges to his 2015 judgment. The Court shall direct the Clerk of Court to mail

Petitioner a blank §2254 form to use for this purpose.

        If Petitioner does not agree to the characterization, the Court will dismiss this action

without prejudice. If Petitioner fails to timely respond to this Order, the Court will characterize

the Petition as one brought pursuant to §2254, without further notice to Petitioner.

        In addition, federal law requires a prisoner seeking habeas review of his state court

judgment in federal district court to pay a $5.00 filing fee or be granted leave by the court to

proceed without prepayment of fees and costs. See 28 U.S.C. §§ 1914, 1915. Petitioner has

filed an affidavit of indigency (Doc. No. 2), but he has not filed the required application to

proceed without prepayment of fees and costs. Therefore, the Clerk of Court shall be directed to

send Petitioner a blank application so that he may correct this deficiency.
                                                      3
              NOTE: Rule 3(2) of the Rules Governing Section 2254 Cases in the United States

       District Courts requires that a state prisoner’s application to proceed without prepayment of fees

       and costs be accompanied by “a certificate from the warden or other appropriate officer of the

       place of confinement showing the amount of money or securities that the petitioner has in any

       account in the institution.” Petitioner’s failure to include such a certificate or a receipt

       displaying the balance of his inmate trust account, could result in denial of indigent status.

              IT IS, THEREFORE, ORDERED that Petitioner shall have 21 days from entrance of

       this Order to:

              1. inform the Court in writing whether he agrees to the characterization of his § 2241

                  Petition as a 28 U.S.C. § 2254 petition for writ of habeas corpus;

              2. file an amended § 2254 petition for writ of habeas corpus on the form provided; and

              3. either file an application to proceed without prepayment of fees and costs, on the

                  form provided, and a certificate or receipt from the prison superintendent or other

                  appropriate officer showing the amount of money or securities Petitioner has in any

                  account in the institution, or pay the $ 5.00 filing fee.

              IT IS FURTHER ORDERED that the Clerk of Court shall mail Petitioner a blank 28

       U.S.C. § 2254 form and a blank application to proceed without prepayment of fees and costs,

       with a copy of this Order.

                                                  Signed: November 14, 2018,
2018




                                                             4
